 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25
 
SUPPLIER AGREEMENT


THIS SUPPLIER AGREEMENT (the “Agreement”) is made by and between Domino Foods,
Inc., as agent for its Affiliates, American Sugar Refining, Inc., Redpath Sugars
Ltd. Okeelanta Corporation, T&L Sugars Limited, Domino Comercio, and Sidul
Açúcares, Unipessoal Lda.  (the "Purchaser") and Sunwin International
Neutraceuticals, Inc.(“Supplier”).


Purchaser is engaged in the business of manufacturing, packaging, marketing and
selling sweetener products.  Purchaser is the owner of the formulations and
specifications for certain food products, including products which utilize
stevia or stevia based ingredients (the “Products”).  Supplier manufactures
stevia based ingredients and Supplier is willing to sell to Purchaser Reb A 60
and higher grades of Stevia (the “Ingredient”) on the terms and conditions set
forth in this Agreement. In consideration of the mutual promises set forth in
this Agreement, the parties agree as set forth below.


1.           Supply.


1.1           Subject to the terms and conditions of this Agreement, Supplier
shall supply to Purchaser, and Purchaser shall purchase from Supplier Ingredient
from time to time.  Purchaser may purchase Ingredient on its own behalf or that
of its Affiliates or Affiliates may purchase Ingredient directly in their own
name under this Agreement.


1.2           The specifications for the Ingredients are attached hereto as
Exhibit A (the “Specifications”).


1.3           Additional products may be added to this Agreement by written
amendment executed by the parties.
1.4           Purchaser agrees that during the Term, and prior to placing orders
for Ingredients with other suppliers, Purchaser will give Supplier the
opportunity to bid on supplying the desired Ingredients.


2.           Purchase Orders.  This Agreement shall be implemented by Purchaser
or its Affiliates issuance of individual quarterly purchase orders (“Purchase
Orders”) specifying the quantity, unit size, packaging, Price (as defined in
Item 4.1 of this Agreement), delivery location, and desired delivery date of
Ingredients. Purchase Orders shall be placed at least ninety (90) days before
the upcoming quarter.  The terms of this Agreement shall prevail over any
conflicting terms set forth in any Purchase Order and shall constitute the
binding obligation of Purchaser to purchase and Supplier to sell the Ingredient
described therein.


3.           [Intentionally Deleted].


4.           Price.


.1           Prior to the submission of the Purchase Order, the parties shall
negotiate the price for the Ingredient (the “Price”).    Unless otherwise agreed
by the parties, the Price for the Ingredients will  exclude freight and shipping
and transportation insurance costs which will be added as line item to
Supplier’s invoice and will be charged to Purchaser at Supplier’s cost without
mark up.  Notwithstanding the foregoing, Purchaser reserves the right to make
freight and shipping and transportation insurance arrangements itself and will
indicate such on its Purchase Order to Supplier.
.2           Any existing or future taxes, levies or duties whether on
Ingredient, freight or shipping imposed by country of origin or export shall be
for Supplier’s account.  Any existing or future taxes, levies or duties whether
on the Ingredient, freight, or shipping imposed by country of destination shall
be for Purchaser’s account.



 
- 1 -

--------------------------------------------------------------------------------

 



5.           Sampling, Delivery and Shipment.


5.1           Prior to shipment, Supplier shall test product to confirm that it
satisfies the Specifications.  Supplier shall then identify Ingredient by
production lot number and make samples of Ingredient available to Purchaser for
testing.  Purchaser shall test the Ingredient and then advise Supplier from
which lots Purchaser wishes to purchase Ingredient.  Upon receipt of Ingredient,
Purchaser may, but is not obligated to, test the Ingredient for conformity to
the Specifications and this Agreement.


5.2           The delivery terms will be “FOB Purchaser’s Facility” at any of
the locations specified in the Purchase Order. The delivery location shall be
set forth on the Purchase Order (“Delivery Location”). Title and risk of loss to
Ingredient shall transfer to Purchaser upon Supplier’s Tender of
Delivery.  “Tender of Delivery” occurs when Ingredient is delivered by Supplier
to the Delivery Location.


5.3           A Material Safety Data Sheet, Kosher Certificate and Certificate
of Analysis (“COA”), and such other forms as may reasonably be required by
Purchaser, shall accompany each shipment of Ingredient.  The COA for each lot of
Ingredient delivered to Purchaser must contain supporting analytical information
reasonably acceptable to Purchaser.


6.           Invoices and Payment.


6.1           Supplier shall invoice Purchaser for all Ingredients sold pursuant
to this Agreement, referencing in each such invoice the Purchase Order(s) to
which such invoice relates.  Purchaser shall pay Supplier for Ingredient in
United States dollars at Supplier's address set forth in this Agreement for
notices or, if requested by Supplier, by wire transfer of immediately available
funds to an account designated by Supplier.


6.2           Supplier will invoice Purchaser and Purchaser shall pay all
amounts, other than Contested Amounts, due Supplier in U.S. Dollars, within 30
days after Tender of Delivery.   “Contested Amounts” refers to that portion of
an invoice which Purchaser, in good faith, disputes.  In the event of Contested
Amounts, Purchaser shall submit to Supplier by the invoice due date, full
payment of the undisputed portion of any Supplier invoice and written
documentation identifying and substantiating the Contested Amount.   Any
Contested Amounts determined to be payable to Supplier shall be due within 10
days of resolution of the Contested Amount.


6.3           If Purchaser is in default of any uncontested payment hereunder
and remains in default for more than 10 calendar days after receiving written
notice thereof from Supplier: (i) all of Supplier’s outstanding invoices for
Ingredients purchased pursuant to this Agreement shall become immediately due
and payable and (ii) Supplier may withhold delivery or continued delivery of
Ingredient, cancel this Agreement or seek damages for Purchaser’s breach.


7.           Representations and Warranties.


7.1           Supplier represents and warrants to Purchaser that:


(a) Supplier shall itself, and shall confirm to the best of Supplier’s ability
that its suppliers,(i) obtain and maintain all necessary permits, registrations
and licenses required to manufacture and supply Ingredient pursuant to this
Agreement, and (ii) manufacture, package, store, transport  and sell Ingredients
to Purchaser in compliance with applicable local laws, rules and regulations,
including applicable good manufacturing practices;


(b) at the time of delivery, the Ingredients shall (i) be free from defects in
materials and workmanship, conform to the Specifications, and be capable of
maintaining the Specifications for the shelf life specified therein; (ii) be fit
for human consumption; (iii) not be adulterated or misbranded within the meaning
of the Federal Food, Drug and Cosmetic Act (the “Act”) or within the meaning of
any

 
- 2 -

--------------------------------------------------------------------------------

 

applicable federal, provincial,  state or local laws of the countries within the
Territory, in which the definitions of “adulteration” or “misbranding” are
substantially the same as those contained in the Act, nor will the Ingredient be
an article which may not, under the Act, be introduced or delivered for
introduction into interstate commerce, and (iv) be in compliance with applicable
laws of the countries within the Territory, including laws pertaining to the
manufacture and packaging of food for human consumption.


(c) the Ingredients shall have Kosher certification;


(d) the use or ingestion of the Ingredients will not cause exposure to any
chemical determined by the State of California pursuant to Proposition 65 to
cause cancer or reproductive toxicity;


(e) Supplier is the sole and exclusive owner of all right, title and interest in
and to the Ingredient and its formulas and processes and has the exclusive right
to sell the Ingredients, free and clear of any claim or conflict with the rights
of others;


(f), there have been no claims made against Supplier or to the best of
Supplier’s knowledge, against its suppliers asserting the invalidity, abuse,
misuse, or unenforceability of any patents relating to the Ingredient or its
manufacture, nor claims that the Ingredient infringes the rights of others, and
to Supplier’s knowledge, no grounds for any such claims exist;


(g) Supplier is duly authorized by all necessary corporate action to enter into
this Agreement and to perform its obligations hereunder; and


(h) this Agreement, when executed and delivered by Supplier, shall be a valid
and binding obligation of Supplier, enforceable in accordance with its terms.


7.2           Supplier will sign and deliver a continuing pure food guaranties
in form satisfactory to Purchaser ensuring that Ingredients will not be
adulterated or misbranded under the applicable law of any country or state in
which Ingredients are manufactured, delivered or sold.


7.3           Supplier shall confirm that all substances included in the
Ingredients that are acquired from third parties satisfy the Specifications for
such substances and are substances that are (i) free from defects in materials
and workmanship, conform to the Specifications; (ii) fit for human consumption;
(iii) not adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act (the “Act”) or within the meaning of any applicable federal,
provincial, state or local laws of the countries within the Territory, in which
the definitions of “adulteration” or “misbranding” are substantially the same as
those contained in the Act, nor an article which may not, under the Act, be
introduced or delivered for introduction into interstate commerce; and (iv) in
compliance with applicable laws of the countries within the Territory, including
laws pertaining to the manufacture and packaging of food for human consumption


8.           Inspection.


8.1           Ingredients shall be received by Purchaser subject to Purchaser’s
right of timely inspection and rejection.  Such inspection and rejection must be
completed no more than ten days from the date Purchaser receives the Ingredients
at the Delivery Location.  In the event that any Ingredient delivered to
Purchaser fails to meet the warranties set forth in this Agreement, Purchaser
shall notify Supplier as to such condition promptly upon Purchaser’s discovery
thereof and shall provide Supplier with a reasonable opportunity to inspect such
Ingredient and to cure any defect in Ingredient or delivery within thirty (30)
days of notice.  If Supplier cannot reasonably and promptly affect a cure for
any nonconforming Ingredient, then at Purchaser’s option, Supplier shall either
replace any Ingredient that fails to meet such warranties or shall refund the
invoice price and shipping costs associated with any Ingredient that fails to
meet such warranties, in addition to any other rights or remedies Purchaser may
have.  All reasonable transportation charges for the return of such Ingredient
and any incidental costs shall be paid by Supplier.  Payment for Ingredient
prior to inspection by Purchaser shall not constitute acceptance thereof and is
without prejudice to any and all claims

 
- 3 -

--------------------------------------------------------------------------------

 

that Purchaser may have against Supplier.  Inspection does not waive Purchaser
right to reject, refuse acceptance and revoke acceptance of Ingredient which is
subsequently determined to not conform to the terms of this Agreement.


8.2           Supplier must inform Purchaser immediately (and provide relevant
documents) upon becoming aware of anything that may indicate the quality,
safety, or labeling of the Ingredient could cause Supplier to violate any of its
warranties, or if Supplier is contacted by a government agency or the media
regarding Ingredients or matters that could potentially relate to them.  Before
taking any action, including holding, retrieving, or recalling Ingredients,
Supplier must consult with Purchaser.  In the event of any recall, Supplier
shall be responsible for all recall costs incurred by Purchaser, including any
damages or costs to Purchaser, its customers or their customers.


9.           Facility Audit and Inspection; Problem Notification.


9.1           Purchaser or its representative may audit Supplier’s non-financial
books and records of account relating to Ingredients, including such records as
pertain to the manufacture, handling, packaging, storage and delivery of
Ingredient with reasonable notice with ten (10) days business notice, during
Supplier’s regular business hours during the Term and for six (6) months after
the Term.  Supplier will cooperate and provide access to its records for review.
Purchaser will follow reasonable procedures as Supplier may request to maintain
the confidentiality of the audited materials, but Supplier shall not require
Purchaser or its representatives to sign a confidentiality agreement in order to
conduct the audit.  If Supplier refuses Purchaser’s reasonable request to audit
its records, Purchaser may withhold payment to Supplier and/or may suspend
performance under this Agreement until Supplier complies.


9.2           Purchaser or its representative may inspect the facility or
facilities where Supplier makes, stores, or ships Ingredients, with reasonable
notice and in a reasonable manner, up to two (2) times a year (or more
frequently if Purchaser finds a breach of this Agreement) to review whether
Ingredient is manufactured, stored, handled, and processed in compliance with
the Specifications and all applicable laws, quality control standards regarding
food grade products, and the terms of this Agreement.  If the inspection reveals
that Supplier has breached this Agreement, Purchaser may suspend performance
under this Agreement until Supplier has taken corrective action satisfactory to
Purchaser.  Purchaser or its representatives may return to inspect a facility as
frequently as reasonably necessary to ensure that the breach has been
corrected.  Inspections are solely at Purchaser’s discretion and expense and do
not relieve Supplier of any obligations of inspection.


9.3         Supplier and its supplier’s facility or facilities shall undergo
annual audits by third party auditors (SQF, AIB or such other auditor reasonably
acceptable to Purchaser).  Supplier will notify Purchaser of the date of the
audit and share the written results and reports from the audit with the
Purchaser.  If the audit reveals that Supplier has failed to achieve minimum
scores as agreed to by the parties, Purchaser may suspend performance under this
Agreement until Supplier has taken corrective action satisfactory to Purchaser.


9.4           Supplier will promptly notify Purchaser of all inspections of
Supplier’s Facility by any governmental or regulatory authorities or Kosher
certification organizations relevant to the quality or safety of the Ingredient
and Purchaser shall have the right to be present for such inspections.  Supplier
will provide promptly to Purchaser copies of all written communications from any
governmental or regulatory authority or Kosher certification organization
pertaining to Ingredient or affecting Supplier’s obligations under this
Agreement and provide Purchaser with a copy of any notice or report issued by
the authority or certifying organization.


10.           Indemnity.


10.1           Supplier shall indemnify, defend and hold Purchaser, including
its subsidiaries and Affiliates, and their officers, directors, shareholders,
employees, representatives and agents (collectively, the “Purchaser Entities”)
harmless from and defend the Purchaser Entities against any and all settlements,
claims,

 
- 4 -

--------------------------------------------------------------------------------

 

demands, causes of action, judgments, damages, losses, costs and expenses
reasonable attorney’s fees and litigation costs (collectively, a “Claim”) made
or asserted against any of the Purchaser Entities by a third party (including
any costs and expenses, reasonable attorney’s fees and litigation costs incurred
by Purchaser to defend any Claim) and arising from or relating to (a) any
product liability or defect claims relating solely to the Ingredient, including
any goods in which the Ingredient is incorporated, (b) any failure of Supplier
to comply with its obligations under this Agreement (including, without
limitation, a breach of its representations and warranties), or (c) any tortious
acts or omissions of the Supplier including its subsidiaries and Affiliates, and
their respective officers, directors, shareholders, employees, representatives
and agents (collectively, the “Supplier Entities”).


10.2           Purchaser shall indemnify, defend and hold the Supplier Entities
harmless from and defend the Supplier Entities against any Claim made or
asserted against any of the Supplier Entities by a third party (including any
costs and expenses, reasonable attorney’s fees and litigation costs incurred by
Purchaser to defend any Claim) and arising from or relating to (a) a product
liability or defect claim relating to the manufacture, promotion or sale of the
Ingredients unless the claim relates solely to the Ingredient; (b) any failure
of Purchaser to comply with its obligations under this Agreement (including,
without limitation, a breach of its representations and warranties); and (c) any
tortious acts or omissions of the Purchaser Entities.


11.           Insurance. Throughout the Term and for a period of five years
thereafter, each party shall maintain, with reputable insurance companies,
commercial general liability insurance including but not limited to (i) injury
to person, (ii) damage to property, including claims based on infringement (iii)
contractual liability coverage;  (iv) personal and advertising injury liability
and (v) products liability coverage including a broad form vendor's endorsement
(additional insured-vendor), with a minimum limit of $5,000,000.00USD per
occurrence, listing the other party, including Domino Foods, Inc. and its
Affiliates and wholly-owned subsidiaries, as additional insureds.  The insurance
policy required pursuant this section shall provide that in the event of its
cancellation or nonrenewal, the insurer shall give written notice to the other
party at least 30 days prior to the effective date of the cancellation or
nonrenewal.  Each party shall furnish the other party with a certificate of
insurance evidencing the insurance required by this section on or prior to the
execution of this Agreement.


12.           Term  and Termination of Agreement.


12.1           The term of this Agreement shall commence as of the date set
forth above and shall continue in effect for a period of the Effective Date
through December 31, 2012 (“Term”).  Thereafter, the Agreement shall
automatically renew from month to month unless terminated by either party upon
30 days notice.


12.2           If either party breaches any of the material provision of this
Agreement, the other party shall have the right to terminate this Agreement upon
15 days' written notice of the breach whereupon this Agreement shall terminate
unless such breach is remedied within such 15 days.  Further, if either party
shall (a) become bankrupt or insolvent, (b) file for a petition therefor, (c)
make an assignment for the benefit of creditors, or (d) have a receiver
appointed for its assets, which appointment shall not be vacated within 60 days
after the filing, then the other party shall be entitled to terminate this
Agreement immediately upon written notice to such party.


13.           Confidentiality.


13.1           Each party acknowledges that: (a) as a result of its engagement
under this Agreement, it (the “Receiving Party”) will obtain knowledge of, and
access to, Confidential Information of the other party and its Affiliates (the
“Disclosing Party”); (b) the Confidential Information constitutes valuable,
special and unique assets of the Disclosing Party developed at significant
expense which are the exclusive property of the Disclosing Party; and (c) the
Disclosing Party would not enter into this Agreement without the assurance that
all Confidential Information will be maintained confidential and used for the
exclusive benefit of the Disclosing Party.  Accordingly, Receiving Party shall
not, at any time, either during or subsequent to the Term use any of the
Confidential Information, except in the performance of this Agreement or
disclose any of the Confidential Information to any Person without the prior
written consent of the Disclosing Party.  “Confidential Information” includes
without limitation, the Ingredient and Ingredient formulations and
specification, inventions, trade secrets, know-how, technical information,
manufacturing practices, specifications, formulae, and other information of
Disclosing Party and all such information developed by Disclosing Party in order
to perform its obligations under this Agreement.  The restrictions of this
Section shall not apply to any information which (x) is or becomes public
knowledge through no fault of the Receiving Party; (y) is received by Receiving
Party from a third party having the lawful right to disclose the information; or
(z) subject to Section 14.2, is required by law to be disclosed.

 
- 5 -

--------------------------------------------------------------------------------

 





13.2           If Receiving Party is required under applicable law to disclose
Confidential Information, Receiving Party shall, prior to such disclosure,
notify Disclosing Party of such requirement and all particulars related to such
requirement.  Disclosing Party shall have the right, at its expense, to object
to such disclosure and to seek confidential treatment of any confidential
information to be so disclosed on such terms as it shall determine, and the
Receiving Party shall fully cooperate with Disclosing Party in this regard.


13.3           This Agreement shall not be deemed to grant Receiving Party a
license to use any Confidential Information for any purpose other than the
performance of its obligations hereunder.  Upon the expiration or termination of
this Agreement for any reason, Receiving Party shall return to Disclosing Party
all Confidential Information, whether in tangible, electronic or other form,
except that one copy may be retained by Receiving Party in its Legal Department
to ensure compliance herewith.


14.           Survival of Rights.  The termination of this Agreement for any
reason shall be without prejudice to, and shall not affect, the right of either
party to recover from the other any and all damages to which either party may be
entitled, or any other rights of either party and all such rights of both shall
survive any such termination.  In addition, any termination of this Agreement
shall not release the parties from liabilities and obligations accrued as of the
date thereof.  Notwithstanding anything to the contrary that may be contained
herein, in the event of the termination or expiration of this Agreement, the
payment, indemnification, and other obligations of the parties which by their
terms are to be performed or complied with subsequent to the expiration or
termination of this Agreement shall survive and continue in effect.


15.           Notice. All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be (as
elected by the person giving such notice) sent by facsimile (with confirmation
received of the recipient's number) to the numbers set forth below or shall be
hand delivered by messenger or courier service, or mailed by registered or
certified mail (postage prepaid), return receipt requested, or delivered by
overnight delivery service, addressed to:


If to Purchaser:


Domino Foods, Inc.
120 Wood Avenue, Suite 515
Iselin, NJ  08830
Attention: Brian O’Malley, President
Facsimile: 732-906-5603


With a copy to:
Domino Foods, Inc.
One North Clematis Street, Suite 200
West Palm Beach, FL  33401
Attention: General Counsel
Facsimile: 561-366-5180


If to Supplier:
Sunwin International Neutraceuticals, Inc.:
6 Shengwang Avenue
Qufu, Shandong

 
- 6 -

--------------------------------------------------------------------------------

 



China 273100
Facsimile: ______________________




With a copy to:
Sunwin International Neutraceuticals, Inc.:
431 Fairway Drive Suite 200
Deerfield Beach Florida 33441


Each such notice shall be deemed delivered (a) on the date delivered if by
personal or overnight delivery, (b) on the date sent by telecopy if so sent, and
(c) on the date upon which the return receipt is signed or delivery is refused
or the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed.


16.           Force Majeure.  The inability of any party to commence or complete
its obligations hereunder by the dates herein required resulting from delays
caused by strikes, insurrection, acts of God, war, emergencies, shortages or
unavailability of materials, or other similar causes beyond the party's
reasonable control which shall have been timely communicated to the other party,
shall extend the period for the performance of the obligations for the period
equal to the period(s) of any such delays(s); provided that such party shall
continue to perform to the extent feasible in view of such force majeure; and
provided further, that if such force majeure shall continue for a period of six
months, either party shall have the right to terminate this Agreement upon
written notice to the other.


17.           Assignment; Binding Effect. Neither party shall assign this
Agreement without the prior written consent of the other party.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.


18.           Waiver and Amendment.  Any representation, warranty, covenant,
term or condition of this Agreement which may legally be waived, may be waived,
or the time of performance thereof extended, at any time by the party hereto
entitled to the benefit thereof, and any term, condition or covenant (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties hereto at any time.  Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed by an officer authorized to execute waivers, extensions or
amendments.  No waiver by any party, whether express or implied, of its rights
under any provision of this Agreement shall constitute a waiver of such party's
rights under such provisions at any other time or a waiver of such party's
rights under any other provision of this Agreement.  No failure by any party to
take any action against any breach of this Agreement or default by another party
shall constitute a waiver of the former party's right to enforce any provision
of this Agreement or to take action against such breach or default or any
subsequent breach or default by such other party.


19.           Entire Agreement.  This Agreement, including the Schedules
attached hereto, contains every obligation and understanding between the parties
relating to the subject hereof and merges all prior discussions, negotiations
and agreements, if any, between them, and none of the parties shall be bound by
any conditions, definitions, understandings, warranties or representations other
than as expressly provided or referred to herein.


20.           Relationship of Parties.  This Agreement shall not constitute or
be construed as creating a partnership or joint venture between the parties, and
neither party shall be liable for any debts or obligations of the other
party.  Neither party shall in any way be considered as being an agent or
representative of the other party in any dealings with any third party, and
neither party may act for, or bind, the other party in any such dealings.


21.           Remedies Cumulative. The rights and remedies given in this
Agreement to a nondefaulting party shall be deemed cumulative, and the exercise
of one of such remedies shall not operate to bar the

 
- 7 -

--------------------------------------------------------------------------------

 

exercise of any other rights and remedies reserved to a nondefaulting party
under the provisions of this Agreement or given to a nondefaulting party at law
or in equity.


22.           Law.  This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the State of New York without
reference to the choice of law principles thereof.  Supplier shall comply with
all laws, ordinances, rules, codes and regulations of Federal, State, regional
and local authorities (collectively, the “Laws”) applicable to the Ingredients
being sold. Any provisions required by the Laws to be included herein shall be
deemed to be incorporated herein by reference, including, but not limited to,
the provisions set forth in 29 CFR Part 470 and Executive Order clauses, as
applicable, as referenced in E.O. No. 11246, the Rehabilitation Act and the
Vietnam Veterans Era Readjustment Assistance Act, and EO 13496 notification of
employee rights under federal labor laws (29 CFR Part 471, Appendix A to Subpart
A).


23.           Prevailing Party.  If either party commences an action against the
other to interpret or enforce any of the terms of this Agreement or as a result
of a breach by the other party of any of its terms, the prevailing party shall
be entitled to recover from the nonprevailing party reasonable attorneys' fees,
costs and expenses incurred by the prevailing party in connection with such
action.


24.           Affiliate. “Affiliate” means any Person which controls, is
controlled by or is under common control with Purchaser or Supplier, as the case
may be.  The term “control” means the ownership, directly or indirectly, or the
power to direct the voting or disposition, of 50 percent or more of the voting
stock or equity interests of the subject Person.  “Person” means any natural
person, corporation, unincorporated organization, partnership, association,
joint stock company, joint venture, limited liability company, trust or
government, or any agency or political subdivision of any government, or any
other entity.  Affiliates are intended third party beneficiaries of this
Agreement.


25.           Language.   In the event this Agreement is written in both English
and Chinese languages, then in the event of any discrepancy between the two
language versions, the English language version shall prevail.




IN WITNESS WHEREOF, the parties have executed this Agreement by their authorized
representatives effective as of the later date written below (“Effective Date”).
 
DOMINO FOODS, INC.
120 Wood Avenue, Suite 515
Iselin, NJ  08830
By: /s/ Brian O'Melley
Name: Brian O'Melley
Title: President and CRO
Date: 11/30/2011
SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC.
6 Shengwang Avenue
Qufu, Shandong
China 273100
By: /s/ Dongdong Lin
Name: Dongdong Lin
Title: CEO
Date: 12/2/2011


 
- 8 -

--------------------------------------------------------------------------------

 
